AO 442 (Rev. [1/1 1) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

United States of America

 

v. )
WILLIAM ABEL YATES ) Case No, 1:98CR95-1
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

. (name of person to be arrested) - WILLIAM ABEL YATES | : : 5
who is accused of an offense or violation based on the following document filed with the court: :

 

QO) Indictment | O Superseding Indictment 0 Information © Superseding Information © Complaint

O Probation Violation Petition it Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Violations of Conditions of Supervised Release imposed by the Middle District of North Carolina on August 24,1998.

Date: 07/29/2020 John S. Brubaker, Clerk

Issuing officer’s signature

 

City and state: Greensboro, North Carolina /s/ Joy Daniel, Deputy Clerk
Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

Case 1:98-cr-00095-CCE Document 199 Filed 07/29/20 Page 1iofi

 
